Case 2:19-cr-00877-CCC Document 24-3 Filed 01/15/20 Page 1 of 12 PageID: 178




                 USA Exhibit C
Case 2:19-cr-00877-CCC Document 24-3 Filed 01/15/20 Page 2 of 12 PageID: 179
Case 2:19-cr-00877-CCC Document 24-3 Filed 01/15/20 Page 3 of 12 PageID: 180
Case 2:19-cr-00877-CCC Document 24-3 Filed 01/15/20 Page 4 of 12 PageID: 181
Case 2:19-cr-00877-CCC Document 24-3 Filed 01/15/20 Page 5 of 12 PageID: 182
Case 2:19-cr-00877-CCC Document 24-3 Filed 01/15/20 Page 6 of 12 PageID: 183
Case 2:19-cr-00877-CCC Document 24-3 Filed 01/15/20 Page 7 of 12 PageID: 184
Case 2:19-cr-00877-CCC Document 24-3 Filed 01/15/20 Page 8 of 12 PageID: 185
Case 2:19-cr-00877-CCC Document 24-3 Filed 01/15/20 Page 9 of 12 PageID: 186
Case 2:19-cr-00877-CCC Document 24-3 Filed 01/15/20 Page 10 of 12 PageID: 187
Case 2:19-cr-00877-CCC Document 24-3 Filed 01/15/20 Page 11 of 12 PageID: 188
Case 2:19-cr-00877-CCC Document 24-3 Filed 01/15/20 Page 12 of 12 PageID: 189
